Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in part, “a profile of the second vane blade portion has a suction-side tangent[…] and a profile of the first vane blade portion has a tangent…”. Claim 4 is dependent on Claim 1 and intervening Claim 2. Claim 1 also recites “a profile of the first vane blade portion” and “a profile of the second blade portion”. It is unclear if the profiles recited in claim 4 are the same as those in Claim 1, or are different due to the use of the article “a” rather than “the”. Therefore, Claim 4 is indefinite in scope.
Claim 4 also recites in part, “…a suction-side tangent in at least one point in a furthest upstream tenth part of its suction side, and a profile of the first vane blade portion has a tangent in point in the first or second position lying nearest to this point…”. As there are multiple points recited, it is unclear what is meant by “this point”. “This point” could be interpreted to mean the “at least one point”, “in point”, or a third point entirely. Therefore, Claim 4 is indefinite in scope.
Claims 9 and 10 each recite in part, “wherein the at least one guide vane is configured…”. However, Claim 1 only recites “a guide vane”. It is unclear how “the at least one guide vane” is intended to cover an embodiment with multiple guide vanes as there is not antecedent basis for more than one guide vane. Therefore, Claims 9 and 10 are indefinite in scope. 
Claim 11 recites in part, “wherein the first vane blade portions of a plurality of guide vanes…”. However, there is only a single guide vane recited in the preamble of Claim 1, upon which Claim 11 depends. It is unclear how there could be a plurality of guide vanes within a single guide vane. Therefore, Claim 11 is indefinite in scope. (Examiner’s note: Examiner recommends amending the above to read instead, “wherein the first vane blade portions of a plurality ofthe vane blades…”, as the vane blade portions correspond with the vane blades rather than the guide vane).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loudet et al. (US 5,520,511), hereafter Loudet.
Regarding Claim 1, Loudet discloses a guide vane for a compressor stage of a gas turbine, wherein the guide vane has a vane blade with a first vane blade portion (Fig. 1 #12 – rear part as first vane blade portion) and a second vane blade portion (Fig. 1 #11 – front part as second vane blade portion) and the first vane blade portion is configured and arranged to be rotated reversibly in relation to the second vane blade portion about an axis of rotation from a first position to a second position (Col. 4, lines 3-9; Fig. 1), wherein, in at least one profile portion of the vane blade, the axis of rotation is arranged outside of a profile of the first vane blade portion (Col. 4, lines 22-28; Fig. 1 #14 – pivot axis as axis of rotation) and/or a profile of the first vane blade portion has an suction side with a first contour portion and a second contour portion (Col. 4, lines 34-41; Fig. 2 #19A,19B – first and second connected portions as first and second contour portions, respectively), which is adjoined thereto, and a profile of the second vane blade portion has a pressure-side contour portion (Col. 4, lines 34-41; Fig. 2 #16 – concave surface as pressure-side contour portion), which, in the first position, is overlapped by the first contour portion and, in the second position, is instead overlapped by the second contour portion in the circumferential or peripheral direction (Col. 4, lines 37-52; Fig. 2) and/or wherein the first vane blade portion is separated from the second vane blade portion by a gap (Fig. 1 #22 – clearance as gap) and is arranged on at least one platform that is configured and arranged to rotate about the axis of rotation (Col. 4, lines 3-9; Fig. 1 #13 - platform).
Regarding Claim 2, Loudet discloses all the limitations of Claim 1 above. Loudet further discloses wherein the second vane blade portion lies, as viewed in a through-flow direction, downstream of the first vane blade portion (Col. 7, lines 44-50).
Regarding Claim 3, Loudet discloses all the limitations of Claim 1 above. Loudet further discloses wherein the second vane blade portion lies, as viewed in a through-flow direction, upstream of the first vane blade portion (Fig. 1 #1 – arrows indicate flow direction).
Regarding Claim 4, Loudet discloses all the limitations of Claim 2 above. Loudet further discloses wherein a profile of the second vane blade portion has a suction-side tangent in at least one point in a furthest upstream tenth part of its suction side, and a profile of the first vane blade portion has a tangent in point in the first or second position lying nearest to this point, these tangents forming an angle of at least 20° with each other (Col. 5, lines 49-60; Col. 6, lines 34-38; Fig. 2 – inclination angle α as angle is set to 40°).
Regarding Claim 5, Loudet discloses all the limitations of Claim 1 above. Loudet further discloses wherein a distance to the axis of rotation varies along the first contour portion by at most 10%, a distance to the axis of rotation varies along the second contour portion by at most 10%, and/or a distance to the axis of rotation varies along the pressure-side contour portion by at most 10% (Col. 4, lines 29-53; Fig. 2 – contours are located at circumference of platform #13, which is centered on axis #14) and the first vane blade portion has a cone-shaped or cylinder-shaped region, which has the first and second contour portions (Fig. 2), and/or the second vane blade portion has a cone-like or cylinder-like congruent region, which comprises the pressure-side contour portion (Fig. 2).
Regarding Claim 6, Loudet discloses all the limitations of Claim 1 above. Loudet further discloses further comprising a seal, which is an elastic seal and/or a contacting seal, for reducing a gap width between opposite-lying regions of the first and second vane blade portions in the first position and/or second position (Col. 4, lines 29-53,61-67; Fig. 2 #15 – junction between surfaces #16 and #19 as contacting seal).
Regarding Claim 7, Loudet discloses all the limitations of Claim 1 above. Loudet further discloses wherein the axis of rotation is arranged on the side of the pressure side (Fig. 1 #14) and/or in the at least one profile portion of the vane blade downstream towards or upstream in front of a leading edge (Fig. 1 #14) and/or upstream in front of a trailing edge and/or outside of the profile of the second vane blade portion (Fig. 1 #14).
Regarding Claim 11, Loudet teaches all the limitations of Claim 1 above.
Loudet further teaches wherein the first vane blade portions of a plurality of guide vanes are adjustable from the first to the second position (Col. 6, lines 29-33,66; Fig. 6 – two of the guide vanes are shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loudet in view of Sener et al. (2020/0072075), hereafter Sener.
	Regarding Claim 8, Loudet teaches all the limitations of Claim 1 above.
However, Loudet fails to teach further comprising an outer shroud and/or an inner shroud, at which the first vane blade portion is rotatably arranged, via the at least one platform, around the axis of rotation, and/or the second vane blade portion is arranged in a fixed position.
Sener teaches a guide vane for a gas turbine engine, where the guide vane has a first portion that is rotatably arranged on an inner and outer shroud via a platform, and a second portion fixed to the shrouds, (paragraphs 0067,0070,0075,0081; Figs 3,4,5 #234 – fixed member as second portion, #236 – variable member as first portion that rotates on platform #270 between #228,230 – outer band and inner band as shrouds) where the shrouds define the path of airflow through the machine (paragraph 0065). Loudet and Sener are analogous prior art as they both relate to guide vanes for turbomachines. Therefore, it would have been obvious to a person of ordinary skill in the art that the guide vane taught by Loudet could be arranged on inner and outer shrouds, as Sener teaches that such guide vane shrouds define the path of airflow through the machine (Sener paragraph 0065).
Regarding Claim 9, Loudet teaches all the limitations of Claim 1 above.
However, Loudet fails to teach wherein the at least one guide vane is an outlet guide vane that is configured and arranged in a compressor stage for a gas turbine.
Loudet does teach that the guide vane is arranged in a turbomachine.
Sener teaches a variable guide vane arranged in a gas turbine engine, where the vane can be arranged in many suitable positions including the compressor stage of a gas turbine (paragraph 0086). Loudet and Sener are analogous prior art as they both relate to guide vanes for turbomachines. Therefore, it would have been obvious to a person of ordinary skill in the art that the guide vane taught by Loudet could be an outlet guide vane arranged in a compressor stage of the turbomachine as said location is known to be suitable for such guide vanes.
Regarding Claim 10, Loudet teaches all the limitations of Claim 1 above.
However, Loudet fails to teach wherein the at least one guide vane is configured and arranged in a compressor stage of a gas turbine.
Sener teaches a variable guide vane arranged in a gas turbine engine, where the vane can be arranged in many suitable positions including the compressor stage of a gas turbine (paragraph 0086). Loudet and Sener are analogous prior art as they both relate to guide vanes for turbomachines. Therefore, it would have been obvious to a person of ordinary skill in the art that the guide vane taught by Loudet could be arranged in a compressor stage of the turbomachine as said location is known to be suitable for such guide vanes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robertson, Jr. et al. (US 2016/0341068) and Domercq et al. (US 8,974,175) both teach a variable guide vane for a gas turbine compressor, where the vane has a portion that rotates between two shrouds.
Savage et al. (US 5,931,636) and Pachidis et al. (US 10,012,103) both teach a variable guide vane for a turbomachine where the vane has a rotating portion and a fixed portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745